Citation Nr: 1041730	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-40 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound to the 
neck.

2.  Entitlement to service connection for bilateral frozen feet.

3.  Entitlement to service connection for bilateral peripheral 
vascular disease, to include as secondary to bilateral frozen 
feet.

4.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1952.

This matter arises before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) contains 
competent lay or medical evidence of a current diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Board notes 
that the Veteran's military records indicate that he was 
authorized to receive combat pay for his service in Korea.  
Therefore, the Board finds that the presumptions afforded combat 
veterans are applicable to the Veteran's claims and concedes that 
he suffered both frostbite and shrapnel wounds in service.  
Furthermore, the Veteran claims that he still suffers residuals 
from these injuries.  Nevertheless, he has never been afforded a 
compensation and pension examination to determine the nature or 
etiology of these disorders.  Therefore, on remand, the Veteran 
should be afforded an examination to describe the exact nature of 
any residuals he may have from frostbite and a shrapnel wound in 
service, as well as to obtain opinions regarding the etiology or 
onset of the disorders the Veteran claims are the residuals of 
his in-service frostbite and shrapnel wounds.  Since the 
Veteran's claims of entitlement to service connection for 
hypertensive heart disease and bilateral peripheral vascular 
disease are derivative to his frostbite claim, the examiner 
should also provide opinions regarding whether the Veteran's 
peripheral vascular disease and hypertensive heart disease were 
caused by or aggravated by his frostbite or are otherwise related 
to his period of active military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for an appropriate 
examination(s) to determine the etiology 
or onset, as well as the nature of, his 
claimed disabilities.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the requested 
examination(s).  The examiner(s) should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner(s) 
should review the results of any testing 
prior to completion of the report(s).

If the examiner(s) finds that the Veteran 
has a current disability related to the 
residuals of frostbite or a shrapnel 
wound, the examiner should specifically 
state whether or not that disability is at 
least as likely as not (i.e., probability 
of 50 percent) caused by or aggravated by 
the Veteran's period of active military 
service, to include the incident during 
which his tank was hit by a mortar round 
in August or September 1951 and the 
incident during which the Veteran froze 
his feet hooking a tow line to a water 
tank in January 1952.  The examiner(s) 
should also opine as to whether the 
Veteran's peripheral vascular disease and 
hypertensive heart disease are at least as 
likely as not caused by or aggravated by 
the Veteran's claimed residuals of 
frostbite or are otherwise directly 
related to his active military service.  
If the examiner(s) is unable to give such 
an opinion(s) without resorting to mere 
speculation, the examiner(s) should state 
so and give the reasons why he or she 
cannot give such an opinion(s).   

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached.  

2.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.        
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



